Considering the Petition for Transfer to Disability Inactive Status filed by respondent, and the representation by respondent's counsel that the Office of Disciplinary Counsel has agreed to the entry of an order transferring respondent to disability inactive status,
IT IS ORDERED that Norman R. Gordon, Louisiana Bar Roll number 6173, be and he hereby is transferred to disability inactive status. All disciplinary proceedings against respondent shall be deferred until such time as he resumes active status.
Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
NEW ORLEANS, LOUISIANA, this _____ day of ___________________, 2018.
FOR THE COURT:
_________________________
JUSTICE, SUPREME COURT OF LOUISIANA